Case 1:19-cv-00142-DBB-CMR Document 24 Filed 11/19/20 PageID.224 Page 1 of 10




                              IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


     PRIME ALLIANCE BANK, INC,                             MEMORANDUM DECISION
                                                           GRANTING IN PART AND DENYING
                              Plaintiff,                   IN PART [6] DEFENDANT’S MOTION
                                                           TO DISMISS UNDER FED R. CIV. P.
     v.                                                    12(b)(3) OR TRANSFER UNDER 28
                                                           U.S.C. §1404(a) PURSUANT TO
     LEASING INNOVATIONS,                                  FORUM SELECTION CLAUSE AND
     INCORPORATED,                                         MOTION TO DISMISS PURSUANT
                                                           TO FED. R. CIV. P. 12(b)(6)
                              Defendant.
                                                           Case No. 1:19-cv-00142-DBB

                                                           District Judge David Barlow



            Defendant Leasing Innovations, Incorporated (Leasing Innovations) moves to dismiss 1

 Plaintiff Prime Alliance Bank, Inc.’s (Bank) Amended Complaint 2 under Fed. R. Civ. P. 12(b)(3)

 due to improper venue or to transfer the case pursuant to 28 U.S.C. §1404(a) (the Motion).

 Specifically, Leasing Innovations argues that the parties are bound by a forum selection clause

 contained in a lease servicing agreement that the parties entered into alongside a lease

 assignment. This lease assignment is the focus of the Bank’s claims in the Amended Complaint.

 In the alternative, Leasing Innovations moves to dismiss the Amended Complaint under Fed. R.

 Civ. P. 12(b)(6) for failure to state a claim for relief.




 1
  Defendant’s Motion to Dismiss under Fed R. Civ. P. 12(B)(3) or Transfer under 28 U.S.C. §1404(A) Pursuant to
 Forum Selection Clause and Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(B)(6), ECF No. 6, filed December 11,
 2019.
 2
     Notice of Removal, Exhibit 2, Amended Complaint, ECF No. 2-2, filed December 9, 2019.
Case 1:19-cv-00142-DBB-CMR Document 24 Filed 11/19/20 PageID.225 Page 2 of 10




            The Bank opposes 3 the Motion and Leasing Innovations has replied in support. 4

 Although the Bank has requested oral argument on the Motion, 5 the court has reviewed the

 complete briefing and has determined that oral argument is unnecessary.

            As provided below, because the lease servicing agreement and the lease assignment are

 interrelated and were executed contemporaneously, the forum selection clause governs. And

 because the language of the clause is mandatory as to the forum, this court is an improper venue

 for this case. The Motion is granted in part as to the request to transfer and denied as to the other

 requested forms of relief.

                                                BACKGROUND

            On or about March 23, 2018, Leasing Innovations signed an equipment lease with

 Quality Fresh Farms, Inc. (“QFF”) providing for the financing of watermelon packaging

 equipment. 6 In April 2018, the Bank and Leasing Innovations entered into a lease assignment

 (the “Assignment”) in which Leasing Innovations agreed to sell its interest in the QFF equipment

 lease to the Bank. 7 Within two days of the execution of the Assignment, the Bank and Leasing

 Innovations also entered into a lease servicing agreement (the “Agreement”) through which

 Leasing Innovations agreed to service the lease for the Bank, including collecting monthly

 payments from QFF. 8 Both the Assignment and the Agreement were sent by Leasing Innovations

 to the Bank as part of a set of documents governing the overall transaction between the parties. 9



 3
     Memorandum in Opposition to Motion to Dismiss (Opposition), ECF No. 12, filed January 15, 2020.
 4
     Defendant’s Reply Memorandum in Support of Motion to Dismiss (Reply), ECF No. 18, filed January 29, 2020.
 5
     Motion at 3.
 6
     Id.
 7
     Motion, Exhibit A, Limited Recourse Assignment, ECF No. 6-1, filed December 11, 2019.
 8
     Motion, Exhibit B, Servicing Agreement, ECF No. 6-2, filed December 11, 2019.
 9
     Motion, Exhibit C, Lease Agreement Transmittal Letter, ECF No. 6-3, filed December 11, 2019.



                                                                                                                 2
Case 1:19-cv-00142-DBB-CMR Document 24 Filed 11/19/20 PageID.226 Page 3 of 10




             The Agreement contains a provision addressing any prior agreements, stating that the

 parties’ relationship is governed by the terms of the Agreement:

             17. Prior Agreements: If any provision of this Agreement is inconsistent with any
             prior agreements between the parties, oral or written, the terms of this Agreement
             shall prevail, and after the effective date of this Agreement, the relationship and
             agreement between the Servicer and Assignee shall be governed in accordance
             with the terms of this Agreement. 10

             The Agreement also contains a forum selection clause:

             This Agreement shall be governed by and construed in accordance with the
             laws of the State of Massachusetts. Any lawsuit filed in connection with this
             Agreement shall be filed only in a federal court sitting in Suffolk County, MA or
             a state court located in Suffolk County, Massachusetts, and Assignee hereby
             consents to the jurisdiction of said courts. This Agreement shall inure to the
             benefit of and be binding on the parties hereto and their permitted successors and
             assigns. 11

             On September 15, 2018, QFF failed to make its monthly lease payment. 12 It later filed for

 bankruptcy. 13 Alleging issues with the assignment, including fraudulent inducement and breach,

 the Bank filed the original and amended complaints in Utah state court. 14 Leasing Innovation

 then removed the Bank’s complaint to this court. 15

                                                  DISCUSSION

             Given that the forum selection clause at issue here points to another forum within the

 federal court system, the court’s analysis will consider whether it is appropriate to transfer this

 action under 28 U.S.C. §1404(a) instead of whether to dismiss under Fed. R. Civ. P. 12(b)(3).

 This is because the United States Supreme Court has explained that:


 10
      Servicing Agreement at ¶ 17.
 11
      Id. at ¶ 19 (emphasis in original).
 12
      Motion at 4.
 13
      Id.
 14
      Amended Complaint at 1, 3-13.
 15
      See Notice of Removal, ECF No. 2, filed December 9, 2019.



                                                                                                       3
Case 1:19-cv-00142-DBB-CMR Document 24 Filed 11/19/20 PageID.227 Page 4 of 10




             Rule 12(b)(3) states that a party may move to dismiss a case for “improper
             venue.” These provisions therefore authorize dismissal only when venue is
             “wrong” or “improper” in the forum in which it was brought. . . . Although a
             forum-selection clause does not render venue in a court “wrong” or “improper”
             within the meaning of . . . Rule 12(b)(3), the clause may be enforced through a
             motion to transfer under § 1404(a). 16

             Enforcement of a forum selection clause through a motion to transfer to another federal

 forum is appropriate because “[s]ection 1404(a) . . . provides a mechanism for enforcement of

 forum-selection clauses that point to a particular federal district.” 17

             But before considering the matter of potential transfer, the court must first determine

 whether the forum selection clause in the Agreement should be applied to the Bank’s Amended

 Complaint, which is primarily based on the Assignment. As this court has previously

 acknowledged:

             To determine whether the forum-selection clause applies, the court must first
             analyze the parties’ contracts under Utah law. This approach complies with the
             well-established principle that a federal court sitting in diversity must apply the
             choice-of-law rules of the forum in which it sits. 18

             In Utah, agreements that are “executed substantially contemporaneously and are clearly

 interrelated . . . must be construed as a whole and harmonized, if possible.” 19 “Considering two

 contemporaneous contracts together is a rule of construction designed to give effect to the intent

 of the parties, and the provisions of one instrument are not thereby imported bodily into

 another.” 20 This means that “the court does not mechanically apply each individual provision to



 16
      Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 55, 59 (2013).
 17
      Id. at 59.
 18
   Marwell Corp. v. Marwell Corp., 2015 WL 4393289, at *2 (D. Utah July 14, 2015) (citing Boyd Rosene &
 Associates, Inc. v. Kansas Mun. Gas Agency, 123 F.3d 1351, 1352–53 (10th Cir.1997)).
 19
   Atlas Corp. v. Clovis Nat. Bank, 737 P.2d 225, 229 (Utah 1987); see also, e.g., Winegar v. Froerer Corp., 813
 P.2d 104, 109 (Utah 1991); HCA Health Servs. of Utah, Inc. v. St. Mark’s Charities, 846 P.2d 476, 484 (Utah Ct.
 App. 1993).
 20
      Marwell, 2015 WL 4393289 at *3 (internal quotation omitted).



                                                                                                                   4
Case 1:19-cv-00142-DBB-CMR Document 24 Filed 11/19/20 PageID.228 Page 5 of 10




 every other contemporaneous agreement. Rather, the court looks to the interrelated agreements to

 determine the parties’ intent.” 21

             The record is clear that the Agreement and the Assignment are interrelated. In fact, they

 may be fairly described as component parts of a broader transaction. First, the express terms of

 the Agreement anticipate that the Assignment either already has been entered into or will be

 executed on the same date as the Agreement. 22 Second, the Bank’s agreement to enter into the

 Assignment expressly serves as the consideration for Leasing Innovations’ acceptance of the

 Agreement. 23 Finally, both the Agreement and the Assignment were transmitted to the Bank by

 Leasing Innovations, together with other documents, under the same cover letter referencing a

 single transaction. 24 In short, the Agreement and the Assignment are, at a minimum, “clearly

 interrelated,” if not inextricably intertwined. 25

             The Agreement and the Assignment also were executed at almost exactly the same time.

 The Agreement is dated April 18, 2018, while the Assignment is dated April 20, 2018. 26 The

 Bank does not dispute that execution of the Agreement and the Assignment occurred within two

 days of each other or argue that their execution was not temporally proximate. Accordingly, the

 court finds that the documents were executed “substantially contemporaneously.”




 21
      Id.
 22
      Servicing Agreement at ¶ 1.
 23
      Id. at ¶ 2.
 24
      Lease Agreement Transmittal Letter at 1.
 25
   The Bank fails to grapple with Utah case law that requires this court to analyze whether the contracts are
 interrelated. Instead, the Bank simply asserts that the jurisdiction provision in the Agreement is specific, limited to
 the Agreement, and thus, under general principles of Massachusetts contract law, unambiguous and not subject to
 anything other than a plain language interpretation of the Agreement and enforcement of its express terms.
 Opposition at 7. The Bank has also failed to cite any other comparable Utah or federal court cases where a court
 declined to apply a venue provision contained in a related agreement that was part of the same transaction.
 26
      Servicing Agreement at 1; Limited Recourse Assignment at 1.



                                                                                                                           5
Case 1:19-cv-00142-DBB-CMR Document 24 Filed 11/19/20 PageID.229 Page 6 of 10




             Because the Agreement and the Assignment are clearly interrelated and were executed

 contemporaneously, Utah law requires that the two documents “must be construed as a whole

 and harmonized, if possible.” 27 This is readily done. The forum selection clause of the

 Agreement states: “Any lawsuit filed in connection with this Agreement shall be filed only in a

 federal court sitting in Suffolk County, MA or a state court located in Suffolk County,

 Massachusetts, and Assignee hereby consents to the jurisdiction of said courts.” 28 The

 Agreement further states in Section 17: “If any provision of this Agreement is inconsistent with

 any prior agreements between the parties, oral or written, the terms of this Agreement shall

 prevail, and after the effective date of this Agreement, the relationship and agreement between

 the Servicer and Assignee shall be governed in accordance with the terms of this Agreement.” 29

 By contrast, the Assignment contains no forum selection clause and does not purport to govern

 other agreements. 30 The documents are not in conflict. And the text of the Agreement makes the

 parties’ intent sufficiently plain: After the effective date of the Agreement (April 18, 2018), the

 Bank and Leasing Innovations may only bring lawsuits regarding their QFF transaction in

 federal or state court in Suffolk County, Massachusetts.

             The Bank attempts to avoid the application of the forum-selection clause by narrowly

 focusing on only some of the language contained in the Agreement—while ignoring other

 language in that document—and the context in which both documents were executed. For

 example, the Bank argues that Section 17 of the Agreement, which is quoted in the paragraph



 27
   Atlas Corp. v. Clovis Nat. Bank, 737 P.2d 225, 229 (Utah 1987); see also, e.g., Winegar v. Froerer Corp., 813
 P.2d 104, 109 (Utah 1991); HCA Health Servs. of Utah, Inc. v. St. Mark’s Charities, 846 P.2d 476, 484 (Utah Ct.
 App. 1993).
 28
      Id. at ¶ 19 (emphasis in original).
 29
      Servicing Agreement at ¶ 17.
 30
      See Limited Recourse Assignment at 1.



                                                                                                                   6
Case 1:19-cv-00142-DBB-CMR Document 24 Filed 11/19/20 PageID.230 Page 7 of 10




 above, means that the parties intended the Agreement’s terms to apply generally only during the

 two-day time period between the effective date of the Agreement (April 18, 2018) and the

 Assignment (April 20, 2018) and that thereafter, the Agreement was intended only to govern the

 specific relationship between the parties in their roles as Servicer and Assignee under the

 Agreement, rather than in their other roles as outlined in the Assignment and other documents. 31

 Indeed, the Bank asserts that the Assignment “was specifically carved-out of the jurisdiction

 clause” of the Agreement because the Assignment conveys to Plaintiff its ownership in a portion

 of the Lease, and it would not have agreed to having its ownership rights to the equipment

 controlled by Massachusetts law or in Massachusetts court. 32 None of these assertions or

 negotiating positions are supported by allegations in the Amended Complaint or other evidence

 in the record. This court need not accept allegations of new or different facts in a party’s

 briefing.

            Similarly, the Bank focuses narrowly on the terms “This Agreement” and “with this

 Agreement” in Section 19 of the Agreement:

                     This Agreement shall be governed by and construed in accordance
                     with the laws of the State of Massachusetts. Any lawsuit filed in
                     connection with this Agreement shall be filed only in a federal
                     court sitting in Suffolk county, MA or a state court located in
                     Suffolk County, Massachusetts.

 Plaintiff argues that the meaning of this section is that it only applies to lawsuits filed in

 connection with the Agreement, while here, Plaintiff’s claims are specific to the Assignment and

 do not involve the Agreement. Even if the court were not required to harmonize the contracts

 under Utah law, this argument would fail because Plaintiff’s third cause of action for declaratory



 31
      Opposition at 8.
 32
      Opposition at 10.



                                                                                                     7
Case 1:19-cv-00142-DBB-CMR Document 24 Filed 11/19/20 PageID.231 Page 8 of 10




 relief concerns issues and seeks relief related to Defendants’ servicing obligations, and thus does

 involve the Agreement. 33

            Having determined that the forum selection clause is applicable, the court also finds that

 its terms are mandatory. The Tenth Circuit instructs that a forum selection clause is mandatory if

 it contains “clear language showing that jurisdiction is appropriate only in the designated

 forum.” 34 Here, the forum selection clause is clear that disputes between the Bank and Leasing

 Innovation “shall be filed only” in a state or federal court in Suffolk County, Massachusetts. 35

            “[A] valid forum-selection clause [should be] given controlling weight in all but the most

 exceptional cases” when considering whether to transfer a case to another federal court under

 1404(a). 36 “Only under extraordinary circumstances unrelated to the convenience of the parties

 should a § 1404(a) motion be denied.” 37 “Ordinarily the . . . court [should] weigh the relevant

 factors and decide whether, on balance, a transfer would serve ‘the convenience of parties and

 witnesses’ and otherwise promote “the interest of justice.” § 1404(a).” 38 But in instances

 applying an enforceable forum-selection clause, the § 1404(a) analysis is adjusted in three ways:

 (1) the court may accord no weight to the plaintiff's chosen forum; (2) the court should not

 consider arguments about the parties’ private interests; and (3) if venue is transferred, the




 33
   Am. Compl. at ¶¶ 106, 110 (seeking “an accounting of all monies paid to Leasing Innovations, as well as
 payments owed to [the Bank]” and “the uses and disposition of Prime Alliance’s funds.”).
 34
      Excell, Inc. v. Sterling Boiler & Mechanical, Inc., 106 F.3d 318, 321 (10th Cir. 1997)
 35
      Servicing Agreement at ¶ 19.
 36
   Atl. Marine Const. Co., 571 U.S. 49 at 63 (quoting Stewart Organization, Inc. v. Ricoh Corp., 487 U.S. 22, 33
 (1988)).
 37
      Id.
 38
      Id.



                                                                                                                   8
Case 1:19-cv-00142-DBB-CMR Document 24 Filed 11/19/20 PageID.232 Page 9 of 10




 original venue's choice of law rules will not apply. 39 This is because there is a strong

 presumption that the parties should litigate the matter in the forum selected in their contract. 40

            The only factors that can be considered in determining whether to enforce the language of

 the forum selection clause include “the administrative difficulties flowing from court

 congestion,” “the local interest in having localized controversies decided at home,” and the

 “interest in having the trial of a diversity case in a forum that is at home with the law.” 41 Here

 the Bank addresses none of these factors, and the court is unaware of any evidence regarding

 them that would undermine the “strong presumption” of enforcing the parties’ forum selection

 clause. In short, the Bank makes no argument of any kind that this is a “most exceptional

 case[]” 42 with “extraordinary circumstances.” 43 Transfer to the District of Massachusetts—

 Boston Division (the federal court sitting in Suffolk County, Massachusetts) is therefore

 appropriate under 1404(a). The Motion is granted as to the requested transfer.




 39
      Marwell, 2015 WL 4393289 at *4 (citing Atl. Marine Const. Co., 571 U.S. 49 at 63).
 40
      Id.
 41
      Id.
 42
   See Atl. Marine Const. Co., 571 U.S. 49 at 63 (quoting Stewart Organization, Inc. v. Ricoh Corp., 487 U.S. 22, 33
 (1988)).
 43
      Id.



                                                                                                                   9
Case 1:19-cv-00142-DBB-CMR Document 24 Filed 11/19/20 PageID.233 Page 10 of 10




                                                   ORDER

         IT IS HEREBY ORDERED that the Motion 44 is GRANTED IN PART as to transfer

 under 1404(a). This case is transferred to the District of Massachusetts—Boston Division. IT IS

 FURTHER ORDERED the Motion is DENIED IN PART as to the request for dismissal under

 12(b)(3) or 12(b)(6).

         Signed November 19, 2020.

                                                    BY THE COURT


                                                    ________________________________________.
                                                    David Barlow
                                                    United States District Judge




 44
   Defendant’s Motion to Dismiss under Fed R. Civ. P. 12(B)(3) or Transfer under 28 U.S.C. §1404(A) Pursuant to
 Forum Selection Clause and Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(B)(6), ECF No. 6, filed December 11,
 2019.



                                                                                                              10
